Citation Nr: 0216982	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-17 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from August 1989 to March 
1998.

This appeal arises from an April 1999 rating action that 
granted service connection for hypertension and assigned an 
initial 10 percent rating from March 1998.  A Notice of 
Disagreement (NOD) with the 10 percent rating was received 
in May 1999, and a Statement of the Case (SOC) was issued in 
June 1999.  A Substantive Appeal was received in July 1999.  
A Supplemental SOC (SSOC) was issued in April 2002.

This appeal also originally arose from the abovementioned 
April 1999 rating action that also granted service 
connection for a low back disability and assigned an initial 
noncompensable rating from March 1998.  A NOD with the 
noncompensable rating was received in July 1999, and a SOC 
was issued in January 2000, but the veteran did not perfect 
his appeal by filing a Substantive Appeal.

In May 1999, the veteran requested a hearing before a Member 
of the Board of Veterans Appeals (Board) at the RO.  By 
letters of September 2002, the RO notified the veteran and 
his representative of a hearing that had been scheduled for 
them for a date in October.  The veteran failed to report 
for the hearing.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's hypertension is manifested by diastolic 
blood pressure readings predominantly below 110, and 
systolic blood pressure readings predominantly below 200.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic 
Code 7101 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.

In the June 1999 SOC and the April 2002 SSOC, the veteran 
and his representative were furnished the pertinent law and 
regulations governing the claim, and were notified of the 
evidence that would substantiate the claim, as well as the 
evidence that VA had considered in connection with his 
appeal.  Thus, the Board finds that they have received 
sufficient notice of the information and evidence needed to 
support his claim, and, as evidenced by the July 2001 RO 
letter soliciting information and/or evidence, have been 
afforded an opportunity to submit such information and 
evidence.  In the July 2001 letter, the RO specifically 
informed the veteran of the VCAA and its requirements; what 
the evidence had to show to establish entitlement; what 
information he had to furnish; what evidence would be 
retrieved by VA; what evidence the veteran had to obtain; 
what the veteran could do to help with his claim, and when 
and where he should send the information or evidence; and 
what the veteran had to do to obtain assistance from VA in 
obtaining such evidence.  In addition, the letter informed 
the veteran that VA would make reasonable efforts to help 
him obtain the evidence, such as medical records, necessary 
to support his claims, if he gave VA enough information 
about them so that VA could request them from the person or 
agency that had them.  In light of the above, and in view of 
the fact that there is no indication that there is any 
existing, potentially relevant evidence to obtain, the Board 
finds that the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and what evidence, if any, will be retrieved by 
VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that VA's duty to notify has been met.

The Board also finds that the duty to assist has been met, 
and that all necessary development has been accomplished.  
The veteran failed to report for the hearing he requested, 
but the RO has made reasonable and appropriate efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  He has been afforded a comprehensive VA 
cardiovascular examination in connection with his claim.  
Significantly, neither the veteran nor his representative 
has identified, and the claims file does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

I.  Background

A review of the service medical records discloses that a 
blood pressure reading of 143/84 was recorded in July 1997.

A 5-day blood pressure check in September 1997 showed 
readings of 156/102, 151/102, 152/100, 156/104, 162/112, and 
160/92 on September 8; 151/103, 149/103, 139/101, and 
150/102 on September 9; 135/92, 134/97, 146/86, and 151/86 
on the September 10; 134/84, 144/90, 140/80, and 146/78 on 
September 11; and 179/92, 146/86, 152/76, and 140/76 on 
September 12.  

A blood pressure reading of 132/90 was recorded on 
separation examination of September 17, 1997.

A blood pressure reading of 158/90 was recorded on September 
30, 1997.

Post service, on VA cardiovascular examination of March 
2002, the veteran gave a history of normal blood pressure on 
check-ups following discharge from service, with no 
medication prescribed.  He reported no symptomatology such 
as headaches, chest pain, or evidence of peripheral vascular 
disease.  On current examination, blood pressure readings of 
184/105, 159/114, 164/104, 144/96, and 144/98 were recorded.  
Cardiac size and sounds were clinically normal.  There were 
no arteriosclerotic complications.  Chest X-rays showed a 
normal heart size and no active disease.  An 
electrocardiogram (EKG) was normal.  The diagnosis was 
hypertension, without treatment or abnormal EKG or chest X-
rays.    

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155;   
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular Diagnostic Code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, where, as here, a higher evaluation for an 
already service-connected disability is sought, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).   

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where the diastolic pressure is predominantly 100 or more, 
or the systolic pressure is predominantly 160 or more.  10 
percent is also the minimum evaluation for an individual 
with a history of diastolic predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 40 
percent rating requires diastolic pressure predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

After reviewing the entire evidence of record and 
considering such evidence in light of the regulatory 
provisions noted above, the Board finds that a rating in 
excess of 10 percent for hypertension is not warranted.  

Neither the 1997 in-service blood pressure readings nor 
those obtained post service on 2002 VA examination show that 
the veteran's diastolic blood pressure is predominantly 110 
or more, or that his systolic pressure is predominantly 200 
or more, such as to entitle him to a 20 percent rating under 
DC 7101.  Out of 22 blood pressure readings recorded during 
an inservice 5-day check in September 1997, only 1 diastolic 
reading of 112 was above 110, and all other 21 diastolic 
readings were below 110.  No systolic reading was 200 or 
more, 179 being the highest systolic reading obtained on 1 
occasion.  Post service, out of 5 blood pressure readings 
obtained on March 2002 VA examination, only 1 diastolic 
reading of    114 was above 110, and all other 4 diastolic 
readings were below 110.  No systolic reading was 200 or 
more, 184 being the highest systolic reading obtained on            
1 occasion.

Simply stated, the clinical findings on examinations show 
that the veteran's hypertension is properly evaluated as no 
more than 10 percent disabling under the appropriate DC.

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
there is no showing that the veteran's service-connected 
hypertension reflects so exceptional or unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board 
notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  No interference with 
employment was reported in connection with the March 2002 VA 
examination; the examiner also noted that the veteran 
reported no symptomatology such as headaches, chest pain, or 
evidence of peripheral vascular disease, and that he had 
taken no medications for management of the hypertension 
since discharge from service.  Moreover, the veteran's 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to undertake the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent for hypertension, and the 
appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

A rating in excess of 10 percent for hypertension is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

